Case 3:17-cv-02259-K-BN Document 57 Filed 03/05/19 Page 1 of 6 Page|D 543

Brandon Baston

 

Case Number: 3: 17 - cv - 02259 ~ K - BN

The Courts Prima Facie of Guilt of Park|and Hospital ,1
;;;;»~Ui*r ci.ER:-<..W.».§]K:

Plaintiffs C|aim of Dishonesty/ Discrimination
1. Park|and Hospital administration internal investigator Laura Haynie is guilty of the neglect of
the Plaintiffs rights to file a complaint of Discrimination.

Plaintiff evidence: App. 076 Page 76 page lD 380

2. Park|and Hospital breached their Procedural Manual of Equal Employment Opportunity duties
concerning the treatment of the Plaintiff Brandon Baston by not immediately following The
Human resource Procedural Manual concerning discrimination [labeled complaints].

Plaintiff’s evidence: Human Resource Procedural Manual App. 111 Page 111 page lD 415

3. Park|and Hospital Employee Relations Advisor prejudicially discriminated against the Plaintiff
Brandon Baston by furnishing the termination process of Brandon Baston with false hearsay
witness statements.

Plaintiff’s evidence: Declaration of Laura Haynie statement 10, App. 143 Page 143 page lD 447

Plaintiff’s evidence: Environmental Service Manager John Walls investigation statement App. 98
Page 98 page |D 402

4. Park|and Hospital administration assisted in the dishonesty of a Black American
environmental service worker by confirming untrue testimony as facts and correct.

Plaintiff's evidence: Employee Relations Advisor Laura Haynie statement 1 App. 141 Page 141
Page |D 445.

5. Park|and Hospital demonstrated the allegation of Reprisal concerning a Black American
environmental service worker, while collecting false testimony from Park|and Directors,
Managers and Coworkers.

(SB) Plaintiff's evidence a of Racial Profiling environment Supervisor Frank Escontrias (Police
Report) ofa ”Suspicious Person” App. 66 Page. 66 page lD 370

(5C) Plaintiff's supporting evidence complaint of a slanderous environment Manager Leroy

Garth ”asking the Plaintiff Brandon Baston, where in the fuck have you been" (Ethics Complaint)
App. 65 Page. 65 Page |D 369.

 

 

Case 3:17-cv-02259-K-BN Document 57 Filed 03/05/19 Page 2 of 6 Page|D 544

(5D) Plaintiff’s underwritten evidence of a Harassing environment Park|and Hospital
Operational Director for Environmental Service Jason l\/|cCoy (Corrective action Reports) App.
128-129 Page 128-129 Page lD. 432-433.

6. Parkland Hospital is lawfully liable and were knowledgeable that the testimony from the
departmental files where not identical to testimonial files given to the Human Resource
Department while under investigation.

Plaintiff’s evidence of a prejudice environment Bianca Romero's investigation statement to
Human Resources lnvestigator Laura Haynie, statement 7, App. 142 Page 142 page lD 446.

Plaintiff’s evidence of Park|and's manager Partiality statement App. 151 Page 151 page lD 456
Bianca Romero's written testimony statement given to the Environmental Service Department

7. Park|and hospital disdained the compliant by the plaintiff Brandon Baston, it allowed
coworkers to mislead the termination process with bias intent to harm with false testimony
such as ”Creepy” and “Frightening”.

Plaintiff’s supporting evidence of (Director of Wish Clinic) Susan Lamb the nurses reporting of
Brandon Baston: Exhibit 16-A App. 157 Page 157 page lD 461.

Plaintiff’s evidence of ”Wish Clinic" nurse: Declaration of Katrina Young statement 6 App. 162
Page 162 page |D 466.

8. Park|and hospital unlawfully disregarded their obligation to prevent the spread of
discrimination outside of their internal investigation.

Plaintiff’s evidence of untruthful testimony of the Environmental Service Operational Director:
Tean Workforce Commission Appeal Tribunal Decision (Director of Operations for EVS Jason
|\/lcCoy). [Firsthand Witness]. App. 136 Page 136 page lD 440.

Plaintiff’s evidence of dishonest hearsay (Jason l\/|cCoy): lnternal investigator Laura Haynie
Statement 7, App. 142 Page 142 page lD 446.

9. Park|and hospital negligently disserted public interest concerning the civil rights of the
plaintiff while collecting false and subtle discriminatory testimonial evidence against the

plaintiff Brandon Baston, whether intentional or unintentional is unlawful.

Plaintiff’s evidence of a covert prejudice environment Gabriel|e Crockett testimony App. 159
Page 159 Page lD. 463 (Gabrielle's Crockett Fear).

Plaintiff’s supporting evidence concerning (Gabrielle Crockett's Fear): Testimony of Director
Susan Lamb App. 157 Page. 157 Page lD 461.

%\@L

 

 

Case 3:17-cv-02259-K-BN Document 57 Filed 03/05/19 Page 3 of 6 Page|D 545

10. Park|and Hospital did not follow the Human Resource Procedural Manual concerning the
frequent intimidation by fellow Colleagues by using the Park|and Police Department as a
weapon to create a Hostile work environment for the Plaintiff Brandon Baston,

Plaintiff’s evidence: Labeled l\/lanaging Unacceptable/ Disruptive Behavior by Col|eagues.
Section 4 App. 117 Page. 117 page |D 421.

Plaintiff’s supporting second contingency of evidence of intimidation by Park|and Hospital
staffed colleagues: Katrina Young's testimony of the misuse of the Parkland hospital Police
Department while carry out Environmental service Job Description Directives. Exhibit 16-B App.
158 Page 158 page lD 462.

Plaintiff’s additional evidence that colleagues infracted: The Human Resource Procedural
l\/|anua| labeled Employee Standards/Expectation under Harassment/Retaliation statement 2,
App. 113 Page 113 page lD 417.

11. Park|and Hospital administration/ Environmental Service Department was dishonest to the
courts about the Job Description and Primary functions of the Housekeeping Unit at Park|and
Hospital.

Plaintiffs Evidence for all Environmental Service Tech 1: App. 105-110 Page. 105-110 page. lD
409-414.

Plaintiff’s C|aim of Retaliation

12. Park|and Hospital allowed the Environmental Service Department and Wish Clinic Mangers
and Directors to retaliate with the act of termination based on the violations that were found
in the Woman's / Wish Clinics.

Plaintiff’s evidence: Plaintiff sent emails and pictures of possible cross contamination and
improperly disposed urine, needle and uncontained blood in clear bags to the Environmental
Service Director Raymond Robinson over the "Wish Clinic” on September 24, 2015. App. 76 Page
76 page |D 380.

Plaintiff’s additional evidence: App. 77-84 Page 77-84 Page lD. 381-388.

13. Park|and Hospital purposely disregarded Brandon Bastons legal right to file a complaint of
discrimination against his predecessors and in the process the administration furnished and
facilitated in lies to suppress the evidence that did not underpin the claim of having disruptive
behavior from which the Plaintiff was terminated, this makes the Board of Park|and Hospital
legally liable by reinforcing and not interceding hearsay testimony before termination.

a 691

Case 3:17-cv-02259-K-BN Document 57 Filed 03/05/19 Page 4 of 6 PageiD 546

Plaintiff evidence of termination: Director of Environmental Service ”Corrective Action report"
Alan Williams App. 172 Page 172 page lD 476.

Plaintiff’s evidence: App. 91 Page 91 Page iD 395 Nurse Gabrielle Crockett's testimony of the
occurrence of event on 9/21/2015 and 9/22/2015.

Circumstantial evidence of Racial Discrimination.

14. Firsthand circumstantial evidence proves that Katrina Young never encountered the Plaintiff
Brandon Baston On 9/21/2015.

Plaintiff’s evidence: App. 162 page 162 Page lD 464.

15. Firsthand circumstantial evidence suggest that Gabrielle Crockett never had an encounter
specifically with the Plaintiff Brandon Baston on 9/21/ 2015.

Plaintiff’s evidence: App. 159 page 159 Page lD 463

16. Circumstantial evidence proves that Bianca Romero made Prejudice claims and that she was
not present during the ”Wish” clinic incident on 9/21/2015.

Plaintiff’s evidence: Declaration of Susan Lamb statement 4 App. 154 Page 154 Page iD 458

17. Circumstantial evidence proves that Bianca Romero made prejudice remarks about the
plaintiff during Laura Haynie's investigation.

Plaintiffs evidence: Declaration of Laura Haynie question 7 App. 142 Page 142 Page lD 446.

18. Circumstantial evidence proves that Bianca Romero intentionally fabricated to show prejudice
against the Plaintiff Brandon Baston by entering Dameyon Evans as an ”Eye witness" to the
”Wish" clinic incident.

Plaintiff’s evidence: App 151 Page 151 Page lD 455

19. Circumstantial evidence proves that Dameyon Evans did not observe the plaintiff in the
vicinity of the “Wish” clinic.

Plaintiff’s evidence: App. 146 Page 146 Page lD 450
20. Circumstantial evidence proves that Susan Lamb after meeting with Bianca Romeo
intentionally made a fraudulent claim that the nursing staff reported Brandon Baston making

a disturbance and frightening staff in the ”Wish” clinic.

Plaintiff’s evidence: Exhibit 16-A App. 157 Page 157 Page 461.

(lz,>w¢c

 

 

 

Case 3:17-cv-02259-K-BN Document 57 Filed 03/05/19 Page 5 of 6 PageiD 547

21. Circumstantial evidence proves the Employee Relations Advisor Laura Haynie knew that Susan
Lamb and Bianca Romero's statements were bias and highly prejudicial during the
Termination process of an unidentified Black environmental service worker at Park|and
Hospital.

Plaintiff’s evidence: Declaration of Susan Lamb statement 15 App. 144 Page 144 Page iD 448.

22. Circumstantial evidence will prove that in Laura Haynie's internal investigation process of
collecting testimony between September 22, 2015 thru September 30, 2015, that she
deliberately furnished and facilitated with prejudice untrue statements from multiple
departments within Park|and Hospital that discriminated the termination files of an
unidentified Black environmental service worker.

Plaintiff’s evidence: Declaration of Employee Relations Advisor Laura Haynie App. 141-145 Page
141-145 Page lD 455- 449.

23. Circumstantial evidence proves that Operational Environmental Service Jason McCoy
prevaricated to the Appeal Tribunal Texas Workforce Commission by perjuring himself by

consciously entering false ”First hand witness" statements.

Plaintiff’s evidence: App. 135-137 Page 135-137 Page iD 439-441.

 

Case 3:17-cv-02259-K-BN Document 57 Filed 03/05/19 Page 6 of 6 PageiD 548

Brandon Baston
Case number 3:17-cv-02259-K-BN

Plaintiff’s Summation of Discrimination

Based on the circumstantial evidence the plaintiff ask the courts for the punitive
damage of 999,999.9 in the case of racial discrimination between Brandon Baston verses
Park|and Hospital. Nurses Katrina Young and Gabrielle Crockett are not the nurses that the
Plaintiff Brandon Baston came in contact with on September 21, 2015. Because of the lack of
identification and false witness testimony of the defense, the courts can confidently draw the
conclusion that this case is based off the racial discrimination of a description that Park|and
Hospital terminated a Black unidentified employee.

Because the Plaintiff was terminated based off of a description, false testimony and a
lack of firsthand eye witness identification statements, the courts can confidently rule that the
defense for Park|and Hospital intends to funnel fabricated ”eye witness" testimony to plead
their case by using the plaintiff's testimony to identify the predecessors associated in the case of
racial discrimination. The courts in confidence will find the strategy of the defense tedious and
highly prejudicial against the claim of racial discrimination, because the circumstantial evidence
proves that the Plaintiff Brandon Baston was terminated from Park|and Hospital for not his
character but by his description, which validates race and color. Park|and Hospital should be
found guilty for the neglect of a Black American and held accountable for the racial intimidation
of his former colleagues.

